Citation Nr: 1600205	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of service is a bar to the payment of VA benefits in this case. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from October 1979 until his January 1984 discharge from active duty service "Under Conditions Other Than Honorable," "Misconduct - Civilian Conviction." 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 Administrative Decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015 the Veteran testified before the undersigned Veterans Law Judge at a Board Hearing in Washington, D.C.  A transcript of the hearing is of record.

The re-opened issue of whether the character of service in this case is a bar to the payment of VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an Administrative Decision dated in February 1989, the RO determined that the Veteran's discharge from active duty service "Under Conditions Other Than Honorable" precluded entitlement to VA benefits.  

2.  Evidence compiled since the February 1989 Administrative Decision includes the Veteran's testimony concerning the circumstances of his civilian conviction at the time of his service separation, as well as psychiatric diagnoses rendered while he was then incarcerated (and current psychiatric diagnoses), which suggest he may have an exception to the bar of payments of VA benefits.  





CONCLUSION OF LAW

Evidence submitted since the RO's February 1989 determination that the character of the Veteran's service was a bar to the payment of is new and material, so the matter is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this decision the Board is granting the Veteran's request to reopen his claim, and remanding the issue of character of service for further development, so no discussion of the VCAA is needed at this time.  

II.  New and material evidence 

In an Administrative Decision dated in February 1989 the RO determined that the Veteran's discharge from active duty service "Under Conditions Other Than Honorable" was a bar to the payment of benefits.  In that decision the RO noted that the DD-214 contained the remarks "misconduct - civilian conviction."  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In May 2011 the Veteran submitted a new claim for VA compensation, which the RO denied in May 2013 on the grounds of no new and material evidence.  The Veteran has appealed.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to the benefit sought on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the February 1989 Administrative Decision included the Veteran's DD-214, which shows that he was administratively separated from active duty service "Under Conditions Other Than Honorable" due to misconduct - civilian conviction.  

There also were service personnel records available for review.  These were apparently available on microfiche, but are now scanned for display within the Veterans Benefits Management System computer file and are largely illegible.  They did include, however, documentation of a 1980 Summary Court-Martial which was cited in the 1989 decision.  

A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Specifically, if it is established to the satisfaction of VA that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by VA based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b).

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

Evidence submitted since the February 1989 Administrative Decision includes, in pertinent part, a June 2013 narrative from the Veteran in which he ruminated about his clashes (including physical altercations) with military officers, and stated that he (the Veteran) "tried to literally kill [his] family" and had slashed his own wrists; and in Apri1 2015 he testified that he was incarcerated in the "institution in California."  See Board Hearing Transcript, p. 7-10.  He also submitted a PTSD stressor statement, in which he again talked about his in-service clashes (including physical altercations) with persons in authority; and a briefer statement dated in December 2013, in which he stated that he followed Orders during service; that he did not feel he had done anything to warrant a discharge other than honorable; and that he "suffer significantly from the distress of the depressing, deplorable and disappointing conditions to which [he] endured which have debilitated [his] ability to sustain a quantitative lifestyle."  

The Veteran also testified as to the circumstances of his civilian conviction during service.  He apparently was convicted of some endangerment charge concerning his daughter and placed on probation.  He evidently continued on active duty while on probation, but was subsequently found to have violated the terms of his probation.  This violation led to his imprisonment for several years.  While incarcerated, he was discharged from the service.  He went on to testify that he has since been diagnosed to have bipolar disorder and post-traumatic stress disorder, and recalled being diagnosed to have paranoid schizophrenia while imprisoned.  He now appears to contend he had these psychiatric illnesses in service, which effectively rendered him insane, and therefore, his character of service should not bar him from VA benefits.   

This evidence is new since it was not of record at the time of the February 1989 Administrative Decision, and material as it suggests that the Veteran may have an exception to the bar of payment of VA benefits.  38 C.F.R. § 3.12(b).  It thus raises a reasonable possibility of substantiating a claim for service connection for VA benefits.  New and material evidence having been presented, the issue of character of discharge is reopened and is addressed in the remand portion of this decision. 


ORDER

New and material evidence having been submitted, the issue of the character of the Veteran's discharge is reopened. 


REMAND

Having reopened the issue of the character of the Veteran's discharge, the Board has jurisdiction to review the matter, de novo, based on the whole record.  For the reasons that follow the Board finds that additional development is needed.

The Veteran's 1984 discharge records and the related civilian conviction records are not in the claims file.  These should be sought.  

The Board also notes that the Veteran has reported that he slashed his wrists and was stitched up and returned to duty while in service; however, there is no respective record of this incident in service treatment records.  In fact, the only service treatment records appear to be the Veteran's October 1978 enlistment examination report and his dental records.  On remand, the Veteran's service treatment records, including any mental health clinic treatment records; should be requested.  

Lastly, any other post service mental health treatment records the Veteran wishes to be considered should be identified and sought.  

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of all of the Veteran's service treatment records, including any mental health clinic treatment records 

2.  With any necessary assistance form the Veteran, attempt to obtain any available records associated with the civilian conviction referenced on his DD 214.  This should include attempts to obtain any prison records (including prison medical records) from the Veteran's incarceration in California.  

3.  Attempt to obtain any additional service department's records relating to the 1984 service discharge of the Veteran due to misconduct-civilian conviction; and associate these records with the claims file.

4.  Ask the Veteran to identify any post service medical records he wants VA to consider in this matter, which records should be sought.  

5.  After completion of the above and any other development deemed necessary, re-adjudicate the issue of whether the Veteran's character of service is a bar to the payment of VA benefits.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


